Case 4:21-cr-00009 Document 52-4 Filed on 04/27/21 in TXSD Page 1 of 3




                  EXHIBIT B
Private Equity CEO Enters into Non-Prosecution Agreement on International Tax Fraud Scheme and Agrees to Pay $139 Million, to Abandon $182 Million in Chari...
                        Case 4:21-cr-00009 Document 52-4 Filed on 04/27/21 in TXSD Page 2 of 3




                                                                                                                     Search

                                                                                                                       Search




   HOME        ABOUT        U.S. ATTORNEY           NEWS        NOTIFICATIONS          PROGRAMS           FAQ       CONTACT US


     U.S. Attorneys » Northern District of California » News

                                          Department of Justice
                                                                                                SHARE
                                             U.S. Attorney’s Ofce

                                       Northern District of California


     FOR IMMEDIATE RELEASE                                                  Thursday, October 15, 2020


      Private Equity CEO Enters into Non-Prosecution
     Agreement on International Tax Fraud Scheme and
        Agrees to Pay $139 Million, to Abandon $182
     Million in Charitable Contribution Deductions, and
       to Cooperate with Government Investigations
     SAN FRANCISCO – Robert F. Smith, the Chairman and Chief Executive Ofcer of a
     San Francisco based private equity company, entered into a Non-Prosecution
     Agreement (the agreement) with the Department of Justice, for his involvement from
     2000 through 2015 in an illegal scheme to conceal income and evade millions in taxes
     by using an ofshore trust structure and ofshore bank accounts, announced U.S.
     Attorney David L. Anderson for the Northern District of California, Principal Deputy
     Assistant Attorney General Richard E. Zuckerman of the Tax Division, and Chief of
     Internal Revenue Service (IRS) Criminal Investigation Jim Lee. In that agreement,
     Smith admits his involvement in the illegal scheme and agrees to cooperate with
     ongoing investigations and to pay back taxes and penalties in full.

     “It is never too late to do the right thing,” said U.S. Attorney Anderson. “It is never too
     late to tell the truth. Smith committed serious crimes, but he also agreed to cooperate.
     Smith’s agreement to cooperate has put him on a path away from indictment.”

     According to the agreement, Smith, a resident of Austin, Texas, formed the Excelsior
     Trust in Belize, and a shell company, Flash Holdings, in Nevis in 2000. Smith used
     third-parties to conceal his benefcial ownership and control of the Excelsior Trust and
     Flash Holdings. In reality, Smith controlled both ofshore structures and made all
     substantive decisions regarding Flash Holdings’ operations, transactions, income,
     investments and assets. Smith used the Excelsior Trust to conceal his ultimate
     ownership and control over Flash Holdings. He further used Flash Holdings to hide
     his interest in private equity investments. Smith admits that he formed these foreign
     entities in order to use them to avoid the payment of U.S. taxes.



https://www.justice.gov/usao-ndca/pr/private-equity-ceo-enters-non-prosecution-agreement-international-tax-fraud-scheme-and[4/26/2021 9:50:29 PM]
Private Equity CEO Enters into Non-Prosecution Agreement on International Tax Fraud Scheme and Agrees to Pay $139 Million, to Abandon $182 Million in Chari...
                         Case 4:21-cr-00009 Document 52-4 Filed on 04/27/21 in TXSD Page 3 of 3


     Furthermore, Smith admits that he knowingly and intentionally used the Excelsior
     Trust and Flash Holdings and their associated foreign bank accounts in the British
     Virgin Islands and Switzerland to conceal from the IRS, and the U.S. Treasury
                                                                                                                         Making sure that victims
     Department, income earned and distributed to Flash Holdings from private equity
                                                                                                                         of federal crimes are
     funds. As a result of the overall scheme, Smith willfully did not report to the IRS over
                                                                                                                         treated with compassion,
     $200 million of partnership income. Smith also failed to report his ownership of his
                                                                                                                         fairness and respect.
     foreign bank accounts in BVI and Switzerland as required by law.

     Over the years, Smith used millions of this unreported income to acquire and make
     improvements to real estate used for his personal beneft. Smith admits that, in 2005,
     he used approximately $2.5 million in untaxed funds to purchase and renovate a
     vacation home in Sonoma, California. In 2010, Smith again used untaxed funds to
     purchase two ski properties and a piece of commercial property in France. In 2011 and
     2012, Smith used approximately $13 million of untaxed funds to build and make
     improvement to a residence in Colorado and to fund charitable activities at the
     property.

     Under the terms of the agreement, Smith has agreed to continue cooperating with the
     Department of Justice in other related investigations. Further, Smith has agreed to
     pay approximately $56 million in taxes and penalties stemming from the unreported
     income and another $82 million in penalties stemming from his concealment of his
     ofshore bank accounts. Taken altogether, Smith will pay more than $139 million in
     taxes and penalties.

     Additionally, Smith agrees to abandon his protective claims for a refund totaling
     approximately $182 million that were fled with the IRS. The protective refund claims
     consisted, in part, of claims fled with the IRS for charitable contribution deductions
     on Sept. 21, 2018, and Oct. 11, 2019. As a result of the agreement, Smith shall take no
     further direct or indirect tax beneft from such claims.

     U.S. Attorney Anderson; Principal Deputy Assistant Attorney General Zuckerman;
     and Jim Lee, Chief of IRS-Criminal Investigation, commended special agents of IRS-
     Criminal Investigation, who conducted the investigation, and the attorneys who
     handled the case. The case is being handled by Assistant U.S. Attorney Michael G.
     Pitman, Senior Litigation Counsel Corey Smith of the Tax Division, and Trial
     Attorneys Lee Langston and Christopher Magnani of the Tax Division. The Justice
     Department’s Ofce of International Afairs of the Department’s Criminal Division
     also provided extensive assistance in this matter.


     Attachment(s):                                            Component(s):
     Download smith_npa_exhibit.pdf                            USAO - California, Northern
     Download smith_npa.pdf
                                                                                         Updated October 15, 2020




     HOME    ABOUT          U.S.           NEWS    NOTIFICATIONSPROGRAMS           FAQ    CONTACT
                            ATTORNEY                                                      US                             U.S. DEPARTMENT OF
             Divisions                                            Federal
                            Senior                                Initiative for                                                JUSTICE
             Court
             Locations      Leadership                            the Tenderloin
                                                                  Victim                                               Accessibility   Jusice.gov



https://www.justice.gov/usao-ndca/pr/private-equity-ceo-enters-non-prosecution-agreement-international-tax-fraud-scheme-and[4/26/2021 9:50:29 PM]
